Citation Nr: 1818956	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for residuals of testicular cancer, status post (SP) orchiectomy, to include as due to radiation exposure.

2. Entitlement to service connection for tumors, to include seminoma cancer, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had service on active duty for training (ACDUTRA) from March 1980 to May 1980.  The Veteran had active military service from March 1981 to August 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following the initial adjudication of the claim, jurisdiction was returned to the VA RO in Seattle, Washington.  

This case was previously before the Board in February 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 

In September 2015, the Veteran testified before a Veterans Law Judge. A copy of the transcript has been associated with the claims file.  This hearing was before a now-retired judge.  In January 2018 correspondence, the Veteran was given the opportunity to request another hearing and was notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran responded to that letter stating he did not request another Board hearing, and the Board will therefore proceed.

The Board notes that in February 2018, the Veteran perfected an appeal of the issues of entitlement to service connection for a right knee disability, headaches, memory loss, and traumatic brain injury.  However, in his substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board with respect to those issues.  Therefore, the Board is deferring adjudication of those issues until the Veteran has been afforded his requested hearing.
REMAND

The Board finds that additional development is required before the Veteran's claims are decided.  

The Veteran contends that his testicular cancer and seminoma tumors had their onset in service, or are otherwise etiologically related to his active service. 

A review of the record shows that the Veteran asserts that his testicular cancer and seminoma tumors are as a result of environmental hazard exposure or ionizing radiation exposure during active service.  The Veteran reported that he was exposed to ionizing radiation exposure while assisting with X-ray machines for patients.  He further asserts that he was exposed to environmental hazards working in a missile unit while stationed in Germany.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as a medical specialist during his ACDUTRA service from March 1980 to May 1980; and as a medical specialist and patient care specialist during his active service.  The Veteran's DD Form 214 also reflects 1 year and 11 months of foreign active service and his military personnel record indicates the Veteran had active service in Germany. 

The Veteran was afforded a VA examination in April 2016.  The April 2016 VA examination opinion is silent as to whether any environmental hazard exposure or ionizing radiation exposure had any effect on the Veteran's testicular cancer or tumors.  Rather, the examination opinion solely states that the Veteran's disabilities are not etiologically related to his active service because there was no indication that the Veteran had in-service treatment, diagnoses, or occurrence of either disability.  The opinion states that the Veteran was evaluated during active service for a right breast mass and left axillary lymphadenopathy, which were both benign, and limited to the chest.  

A review of the record shows that there has been inadequate development conducted in attempting to verify either hazardous environmental exposure or exposure to ionizing radiation during active service.  Rather, the RO requested any records of radiation exposure but was notified there was no document of record. No further action was taken. 

Therefore, the Board finds that the appropriate development should be conducted to estimate the Veteran's exposure to ionizing radiation in the course of his duties as a medical and patient care specialist while in active service pursuant to 38 C.F.R. § 3.311 (2017).  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.   

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2. Undertake the appropriate development to verify the reported exposure to environmental hazards during active service. All efforts to verify the reported exposure must be documented in the claims file.

3. Undertake the appropriate development to verify the reported exposure to ionizing radiation during the course of duties as a medical specialist, and as a patient care specialist.  Follow any pertinent procedures outlined in 38 C.F.R. § 3.311, to specifically include obtaining dosage estimate from the Under Secretary for Health and referral to the Under Secretary for Benefits. All efforts to verify the reported exposure must be documented in the claims file.

4. Then, conduct any additional development determined to be warranted, to include any necessary VA examinations and medical opinions.  

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


